DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 July 2020 is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Reaction force control unit” in claims 1-3 and 5 
“Viscosity control unit” in claims 1-3 and 5 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: contained in the steering control apparatus which includes a processor and a memory (Pg. 3: Lines 20-23, Pg. 4 Line 25).
“Return control unit” in claims 1-3 and 5 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: contained in the steering control apparatus which includes a processor and a memory (Pg. 3: Lines 20-23, Pg. 4 Line 25). 
“Steering wheel torque control unit” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: contained in the steering control apparatus which includes a processor and a memory (Pg. 3: Lines 20-23, Pg. 4 Line 25).
“Reaction force device current control unit” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: contained in the steering control apparatus which includes a processor and a memory (Pg. 3: Lines 20-23, Pg. 4 Line 25).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Publication 2018/0086341 A1) in view of Taniguchi (US Publication 2016/0114832 A1, herein referred as “Taniguchi 16”). 
Regarding claim 1, Taniguchi teaches a steering control apparatus for controlling a reaction force device and a turning device in a steer-by-wire system, the steer-by-wire system including: (Taniguchi: Para. 28; vehicle employs a steer-by-wire system) the reaction force device connected to a steering wheel and including a reaction force rotary electric machine, a reaction force power converter configured to drive the reaction force rotary electric machine, and a reaction force reducer configured to reduce an output of the reaction force rotary electric machine (Taniguchi: Para. 29; reaction force motor has an output shaft coaxial with the column shaft, and outputs a steering reaction force torque to be imparted to the steering wheel by the column shaft in response to a command from the SBW controller); the turning device configured to turn a wheel and including a turning rotary electric machine, a turning power converter configured to drive the turning rotary electric machine, and a turning reducer configured to reduce an output of the turning rotary electric machine (Taniguchi: Para. 31; turning motor has an output ; and a torque sensor configured to detect a steering input by a driver (Taniguchi: Para. 28-29; torque sensor; steering wheel rotates by receiving a steering input of the driver), wherein an output torque command value of the reaction force device obtained by multiplying a torque command value of the reaction force rotary electric machine by a reduction ratio of the reaction force reducer is defined as a reaction force torque command value (Taniguchi: Para. 92; reaction force corresponding to the turning angle calculation unit is able to reduce the steering  reaction force by reducing the absolute value of the damping component as the absolute value of the vehicle speed V is reduced), the steering control apparatus comprising: a reaction force control unit configured to calculate a reaction force command value of the reaction force device by a reaction force amount operation based on a physical quantity corresponding to an output torque of the turning device, and configured to calculate a steering torque command value based on the reaction force command value (Taniguchi: Para. 37; steering reaction force control unit calculates a command for controlling the steering reaction force torque to be imparted to the column shaft, based on the various acquired information; steering reaction force control unit outputs the calculated command steering reaction force torque to the reaction force motor current driver).
Taniguchi doesn’t explicitly teach a viscosity control unit configured to calculate a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device.
a viscosity control unit configured to calculate a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device (Taniguchi 16: Para. 52; viscosity term is a component proportional to the steering angular speed and is calculated by multiplying the steering angular speed by a predetermined gain).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force torque (Taniguchi 16: Para. 52) into Taniguchi’s turn-back operation based steering reaction force calculated SBW (Taniguchi: Para. 28, 37, 110) in order to add an angular speed based viscosity term to the steering characteristics and the steering reaction force torque (Taniguchi 16: Para. 52). 
In the following limitation, Taniguchi teaches a return control unit configured to calculate a return command value of the reaction force device based on a return amount operation based on a physical quantity corresponding to an angle of the reaction force device and a physical quantity corresponding to a vehicle speed (Taniguchi: Para. 46; command turning angle calculation section calculates a disturbance suppression command turning angle, based on the detection results that are output by the target yaw rate calculation section and the vehicle speed sensor).
Taniguchi doesn’t explicitly teach a steering wheel torque control unit configured to calculate the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value.
a steering wheel torque control unit configured to calculate the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value (Taniguchi 16 : Para. 52; adder 20b adds a steering reaction force torque component (spring term, viscosity term, momentum term) corresponding to the steering characteristics and the steering reaction force torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force torque (Taniguchi 16: Para. 52) into Taniguchi’s turn-back operation based steering reaction force calculated SBW (Taniguchi: Para. 28, 37, 110) in order to add an angular speed based viscosity term to the steering characteristics and the steering reaction force torque (Taniguchi 16: Para. 52). 
In the following limitations, Taniguchi teaches a reaction force device current control unit configured to control an electric current that flows to the reaction force rotary electric machine based on the reaction force torque command value (Taniguchi: Para. 35; reaction force motor current driver controls the command current to the reaction force motor by a torque feedback); a turning and returning determination unit configured to compare a physical quantity corresponding to an output torque of the reaction force device and the detection value of the torque sensor to determine whether a steering state is a turning state in which the steering wheel is turned by the driver or a returning state in which the steering wheel is returned by the reaction force rotary electric machine (Taniguchi: Para. 110; steering determining section determines that a steering , wherein one or more of the reaction force control unit, the viscosity control unit, and the return control unit are configured to make characteristics of corresponding one or more of the reaction force amount operation, the viscosity amount operation, and the return amount operation differ between the turning state and the returning state (Taniguchi: Para. 110; variable K4 is set to 1.0 when a steering increase operation of the steering wheel 1a is being carried out, and is set to 0.0 when a turn-back operation is being carried out).
Regarding claim 2, Taniguchi doesn’t explicitly teach wherein the reaction force control unit, the viscosity control unit, and the return control unit are configured to calculate the reaction force command value, the viscosity command value, and the return command value, respectively, using maps that define characteristics of outputs with respect to inputs.
However, Taniguchi is deemed to disclose an equivalent teaching. Taniguchi includes a steering reaction force characteristic with a lateral force-steering reaction force conversion map (Taniguchi: Para. 65) which is a reaction force value. Taniguchi includes a control map to determine the gain that corresponds to the steering angular velocity (Taniguchi: Para 89), a viscosity coefficients (Taniguchi: Para. 81) creating a viscosity value. The turn-back operation of the steering wheel is based on variables based on a control map corresponding to the steering angular velocity (Taniguchi: Para. 113) which is a return value. It would have been obvious since the turn-back operation and the steering reaction force characteristic are based on control maps of vehicle characteristics, the viscosity coefficients would also employ characteristic maps. 

Regarding claim 3, Taniguchi teaches the steering control apparatus according to claim 2, wherein the turning and returning determination unit is configured to calculate a state quantity that defines the steering state from the turning state to the returning state continuously or stepwisely based on the physical quantity corresponding to the output torque of the reaction force device and the detection value of the torque sensor (Taniguchi: Para. 110; steering determining section determines that a steering increase operation of the steering wheel is not being carried out when the blended axial force is a positive value and the steering angular velocity is a negative value), and the one or more of the reaction force control unit, the viscosity control unit, and the return control unit are configured to make corresponding one or more of the maps transition according to the state quantity (Taniguchi: Para. 60, 113; steering reaction force characteristic is a lateral force-steering reaction force conversion map used in the SAT calculation unit; a method to set the variable K5 that can be employed is a method to read variable K5 that corresponds to the steering angular velocity dδ/dt from a control map).
Regarding claim 5, Taniguchi teaches the steering control apparatus according to claim 1, wherein the turning and returning determination device is configured to calculate a state quantity that defines the steering state from the turning state to the returning state continuously or stepwisely based on the physical quantity corresponding to the output torque of the reaction force device and the detection value of the torque sensor (Taniguchi: Para. 110; steering determining section determines that a steering increase operation of the steering wheel is not being carried out when the blended axial force is a positive value and the steering angular velocity is a negative value), and the one or more of the reaction force control unit, the viscosity control unit, and the return control unit are configured to change the characteristics of the corresponding one or more of the reaction force amount operation, the viscosity amount operation, and the return amount operation by multiplying a correction coefficient calculated according to the state quantity (Taniguchi: Para. 110; when the blended axial force T.sub.BR is a negative value and the steering angular velocity dδ/dt is a negative value, and sets the variable K4 to 1.0; variable K4 is set to 1.0 when a steering increase operation of the steering wheel 1a is being carried out, and is set to 0.0 when a turn-back operation is being carried out).
Regarding claim 6, Taniguchi teaches the steering control apparatus according to claim 5, further comprising an angle ratio control unit configured to change an angle ratio of an angle of the turning device with respect to an angle of the reaction force device in a predetermined angle region of the angle of the reaction force device (Taniguchi: Para. 89; when the absolute value of the steering angular velocity is in the range of equal to or greater than zero and less than the first setting steering angular velocity, the control map decreases the gain linearly, in accordance with the absolute value of the steering angular velocity), wherein the correction coefficient is determined based on a ratio of change rates of the angle ratio before and after a correction in the predetermined angle region (Taniguchi: Para. 45, 89; the target yaw rate calculation section multiplies the target yaw acceleration by a headway time; the absolute value of the steering angular velocity is in the range).
Regarding claim 8, Taniguchi teaches a steering control apparatus for controlling a reaction force device and a turning device in a steer-by-wire system, the steer-by-wire system including: (Taniguchi: Para. 28; vehicle employs a steer-by-wire system) the reaction force device connected to a steering wheel, and including a reaction force rotary electric machine, a reaction force power converter configured to drive the reaction force rotary electric machine, and a reaction force reducer configured to reduce an output of the reaction force rotary electric machine (Taniguchi: Para. 29; reaction force motor has an output shaft coaxial with the column shaft, and outputs a steering reaction force torque to be imparted to the steering wheel by the column shaft in response to a command from the SBW controller); the turning device configured to turn a wheel, and including a turning rotary electric machine, a turning power converter configured to drive the turning rotary electric machine, and a turning reducer configured to reduce an output of the turning rotary electric machine (Taniguchi: Para. 31; turning motor has an output shaft connected to the rack gear via a decelerator, and outputs a turning torque); and a torque sensor configured to detect a steering input by a driver (Taniguchi: Para. 28-29; torque sensor; steering wheel rotates by receiving a steering input of the driver), wherein an output torque command value of the reaction force device obtained by multiplying a torque command value of the reaction force rotary electric machine by a reduction ratio of the reaction force reducer is defined as a reaction force torque command value, the steering control apparatus comprising a processor and a memory, the memory storing a program configured to (Taniguchi: Para. 92; reaction force corresponding to the turning angle calculation unit is able to reduce the steering  reaction force by reducing the absolute value of the damping component as the absolute value of the vehicle speed V is reduced), when executed by the processor, cause the processor to: calculate a reaction force command value of the reaction force device by a reaction force amount operation based on a physical quantity corresponding to an output torque of the turning device, and calculate a steering torque command value based on the reaction force command value (Taniguchi: Para. 37; steering reaction force control unit calculates a command for controlling the steering reaction force torque to be imparted to the column shaft, based on the various acquired information; steering reaction force control unit outputs the calculated command steering reaction force torque to the reaction force motor current driver).
Taniguchi doesn’t explicitly teach calculate a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device.
However Taniguchi 16, in the same field of endeavor, teaches calculate a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device (Taniguchi 16: Para. 52; viscosity term is a component proportional to the steering angular speed and is calculated by multiplying the steering angular speed by a predetermined gain).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Taniguchi 16’s addition of the angular speed dependent viscosity 
In the following limitation, Taniguchi teaches calculate a return command value of the reaction force device based on a return amount operation based on a physical quantity corresponding to an angle of the reaction force device and a physical quantity corresponding to a vehicle speed (Taniguchi: Para. 46; command turning angle calculation section calculates a disturbance suppression command turning angle, based on the detection results that are output by the target yaw rate calculation section and the vehicle speed sensor).
Taniguchi doesn’t explicitly teach calculate the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value.
However Taniguchi 16, in the same field of endeavor, teaches calculate the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value (Taniguchi 16 : Para. 52; adder 20b adds a steering reaction force torque component (spring term, viscosity term, momentum term) corresponding to the steering characteristics and the steering reaction force torque; adder 20c outputs a value as the final command steering reaction force torque to the electric current driver).

In the following limitations, Taniguchi teaches control an electric current that flows to the reaction force rotary electric machine based on the reaction force torque command value (Taniguchi: Para. 35; reaction force motor current driver controls the command current to the reaction force motor by a torque feedback); compare a physical quantity corresponding to an output torque of the reaction force device and the detection value of the torque sensor to determine whether a steering state is a turning state in which the steering wheel is turned by the driver or a returning state in which the steering wheel is returned by the reaction force rotary electric machine (Taniguchi: Para. 110; steering determining section determines whether or not the driver is carrying out a steering increase operation or a turn-back operation of the steering wheel, based on the blended axial force calculated by the blended axial force calculation section and the steering angular velocity detected by the steering angular velocity detecting section); and make characteristics of one or more of the reaction force amount operation, the viscosity amount operation, and the return amount operation differ between the turning state and the returning state (Taniguchi: Para. 110; variable K4 is set to 1.0 when a steering increase operation of the steering wheel 1a is being carried out, and is set to 0.0 when a turn-back operation is being carried out).
claim 9, Taniguchi teaches a steering control method for controlling a reaction force device and a turning device in a steer-by-wire system, the steer-by-wire system including: (Taniguchi: Para. 28; vehicle employs a steer-by-wire system) the reaction force device connected to a steering wheel, and including a reaction force rotary electric machine, a reaction force power converter configured to drive the reaction force rotary electric machine, and a reaction force reducer configured to reduce an output of the reaction force rotary electric machine (Taniguchi: Para. 29; reaction force motor has an output shaft coaxial with the column shaft, and outputs a steering reaction force torque to be imparted to the steering wheel by the column shaft in response to a command from the SBW controller); the turning device configured to turn a wheel, and including a turning rotary electric machine, a turning power converter configured to drive the turning rotary electric machine, and a turning reducer configured to reduce an output of the turning rotary electric machine (Taniguchi: Para. 31; turning motor has an output shaft connected to the rack gear via a decelerator, and outputs a turning torque); and a torque sensor configured to detect a steering input by a driver (Taniguchi: Para. 28-29; torque sensor; steering wheel rotates by receiving a steering input of the driver), wherein an output torque command value of the reaction force device obtained by multiplying a torque command value of the reaction force rotary electric machine by a reduction ratio of the reaction force reducer is defined as a reaction force torque command value (Taniguchi: Para. 92; reaction force corresponding to the turning angle calculation unit is able to reduce the steering  reaction force by reducing the absolute value of the damping component as the absolute value of the vehicle speed V is reduced), the steering control method comprising: calculating a reaction force command value of the reaction force device by a reaction force amount operation based on a physical quantity corresponding to an output torque of the turning device, and calculating a steering torque command value based on the reaction force command value (Taniguchi: Para. 37; steering reaction force control unit calculates a command for controlling the steering reaction force torque to be imparted to the column shaft, based on the various acquired information; steering reaction force control unit outputs the calculated command steering reaction force torque to the reaction force motor current driver).
Taniguchi doesn’t explicitly teach calculating a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device.
However Taniguchi 16, in the same field of endeavor, teaches calculating a viscosity command value of the reaction force device by a viscosity amount operation based on a physical quantity corresponding to a rotational angular velocity of the reaction force device (Taniguchi 16: Para. 52; viscosity term is a component proportional to the steering angular speed and is calculated by multiplying the steering angular speed by a predetermined gain).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force torque (Taniguchi 16: Para. 52) into Taniguchi’s turn-back operation based steering reaction force calculated SBW (Taniguchi: Para. 28, 37, 110) in order to add an angular speed based viscosity term to the steering characteristics and the steering reaction force torque (Taniguchi 16: Para. 52). 
calculating a return command value of the reaction force device based on a return amount operation based on a physical quantity corresponding to an angle of the reaction force device and a physical quantity corresponding to a vehicle speed (Taniguchi: Para. 46; command turning angle calculation section calculates a disturbance suppression command turning angle, based on the detection results that are output by the target yaw rate calculation section and the vehicle speed sensor).
Taniguchi doesn’t explicitly teach calculating the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value.
However Taniguchi 16, in the same field of endeavor, teaches calculating the reaction force torque command value so that a detection value of the torque sensor follows a target value obtained by adding at least the viscosity command value and the return command value to the steering torque command value (Taniguchi 16: Para. 52; adder 20b adds a steering reaction force torque component (spring term, viscosity term, momentum term) corresponding to the steering characteristics and the steering reaction force torque; adder 20c outputs a value as the final command steering reaction force torque to the electric current driver).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force torque (Taniguchi 16: Para. 52) into Taniguchi’s turn-back operation based steering reaction force calculated SBW (Taniguchi: Para. 28, 37, 
In the following limitations, Taniguchi teaches controlling an electric current that flows to the reaction force rotary electric machine based on the reaction force torque command value (Taniguchi: Para. 35; reaction force motor current driver controls the command current to the reaction force motor by a torque feedback); comparing a physical quantity corresponding to an output torque of the reaction force device and the detection value of the torque sensor to determine whether a steering state is a turning state in which the steering wheel is turned by the driver or a returning state in which the steering wheel is returned by the reaction force rotary electric machine (Taniguchi: Para. 110; steering determining section determines whether or not the driver is carrying out a steering increase operation or a turn-back operation of the steering wheel, based on the blended axial force calculated by the blended axial force calculation section and the steering angular velocity detected by the steering angular velocity detecting section); and making characteristics of one or more of the reaction force amount operation  the viscosity amount operation, and the return amount operation differ between the turning state and the returning state (Taniguchi: Para. 110; variable K4 is set to 1.0 when a steering increase operation of the steering wheel 1a is being carried out, and is set to 0.0 when a turn-back operation is being carried out).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Publication 2018/0086341 A1) in view of Taniguchi (US Publication 2016/0114832 A1, herein referred as “Taniguchi 16”) and in further view of Aoki et al. (US Publication 2017/0137056 A1). 
Regarding claim 4, Taniguchi and Taniguchi 16 don’t explicitly teach wherein the characteristic of the viscosity command value with respect to the physical quantity corresponding to the rotational angular velocity of the reaction force device has a two-stage gradient of a first gradient and a second gradient that is gentler than the first gradient, the first gradient is a region in which the physical quantity corresponding to the rotational angular velocity of the reaction force device starts to increase from 0.
However Aoki, in the same field of endeavor, teaches wherein the characteristic of the viscosity command value with respect to the physical quantity corresponding to the rotational angular velocity of the reaction force device has a two-stage gradient of a first gradient and a second gradient that is gentler than the first gradient (Aoki: Para. 80; by increasing the viscosity in the steer-back state, the returning of the steering wheel becomes less steep and more gentle, thereby providing more convergence to the steering operation), the first gradient is a region in which the physical quantity corresponding to the rotational angular velocity of the reaction force device starts to increase from 0 (Aoki: Para. 80; viscosity gain C is set up to (i) be equal to zero when the steer state quantity Qs is equal to zero; (iii) be increased when the steer state quantity Qs comes close to −1).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Aoki’s adjusted viscosity gain (Aoki: Para. 78-80) and Taniguchi 16’s 
In the following limitation, Taniguchi teaches defines the viscosity command value of a predetermined magnitude regardless of a magnitude of the physical quantity corresponding to the rotational angular velocity of the reaction force device in order to give the driver a response feeling (Taniguchi: Para. 81; Cs is the pinion viscosity, Jr is the rack inertia, and Cr is the rack viscosity).
Taniguchi and Taniguchi 16 don’t explicitly teach the second gradient defines the viscosity command value according to the physical quantity corresponding to the rotational angular velocity of the reaction force device.
However Aoki, in the same field of endeavor, teaches the second gradient defines the viscosity command value according to the physical quantity corresponding to the rotational angular velocity of the reaction force device (Aoki: Para. 78-79; viscosity gain C is a value equivalent to the viscosity component of the mechanical impedance in the steering system mechanism 100, and is thus considered as an adjustment gain for the steering speed).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Aoki’s adjusted viscosity gain (Aoki: Para. 78-80) and Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Publication 2018/0086341 A1) in view of Taniguchi (US Publication 2016/0114832 A1, herein referred as “Taniguchi 16”) and in further view of Aoki et al. (US Publication 2017/0137056 A1). 
Regarding claim 7, Taniguchi and Taniguchi 16 don’t explicitly teach a rotary electric machine working as the reaction force rotary electric machine or the turning rotary electric machine, having windings of two systems, and configured to output a torque obtained by adding torques of the two systems; and power converters of two systems working as the reaction force power converter or the turning power converter, and configured to energize the windings of the two systems, respectively.
However Kawamura, in the same field of endeavor, teaches a rotary electric machine working as the reaction force rotary electric machine or the turning rotary electric machine, having windings of two systems, and configured to output a torque obtained by adding torques of the two systems (Kawamura: Para. 30-31, 34; the motor includes a rotor, and a first winding group and a second winding group wound around a stator; the first control unit controls a torque to be generated in the first winding group through the supply of the driving electric power to the first winding group); and power converters of two systems working as the reaction force power converter or the turning power converter, and configured to energize the windings of the two systems, respectively (Kawamura: Para. 31; first winding group and the second winding group have separate energization systems).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kawamura’s first and second winding group having separate energization systems (Kawamura: Para. 31) and Taniguchi 16’s addition of the angular speed dependent viscosity term to the steering reaction force torque (Taniguchi 16: Para. 52) into Taniguchi’s turn-back operation based steering reaction force calculated SBW (Taniguchi: Para. 28, 37, 110) in order for the controller to supply driving electric power to the steering mechanism motor so that the rack shaft reciprocates (Kawamura: Para. 30-31, 34). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663